



Exhibit 10.1




May 4, 2018




Mr. Chris Gannon
1717 Doolittle Drive
San Leandro, CA 94577


Re: Offer of Promotion to President and Chief Executive Officer, Energy
Recovery, Inc.


Dear Chris,


On behalf of the Board of Directors of Energy Recovery Inc. (“ERI”) or
(“Company”), I am pleased to offer you the position of President and Chief
Executive Officer, reporting to the Board of Directors, subject to the following
terms and conditions.


Salary and Effective Date. We would like your promotion to begin on May 2, 2018.
You will receive an annual base salary of $425,000.00, less deductions
authorized or required by law, which will be paid bi-weekly in accordance with
our standard payroll practices.


Executive Bonus Plan. You will also be eligible to participate in the Company’s
annual Executive Bonus Plan, under which you will be eligible to receive from 0%
- to 100% of your base salary based on your achievement toward Company annual
financial targets and/or other performance goals.


Stock Option Grant. As part of your promotion, you will be granted an option to
purchase $100,000 worth of shares of the Company’s Common Stock under the terms
of the Company’s 2016 Incentive Plan. The grant date shall be May 4, 2018 and
will vest over four (4) years with twenty-five percent (25%) of the shares
vesting on the one year anniversary of the grant date and 1/36th of the
remaining shares vesting each month thereafter. The exercise price per share
will equal the closing price of the Company’s Common Stock on the Nasdaq Stock
Market on May 4, 2018.


Benefits. As a full-time employee, you will continue to be eligible to receive
employee benefits which include discretionary time off, medical, dental and
vision insurance for you and your dependents, as well as long-term disability
and life insurance.


Change of Control Plan. Under this offer, you will continue to participate in
the Company’s Change in Control Severance Plan.
 
Employment Status Although your status may change, your employment with the
Company remains “at will”, meaning that either you or the Company will be
entitled to terminate your employment at any time and for any reason, with or
without cause. Any contrary representations which may have been made to you are
superseded by this offer letter. In addition, although your job duties, title,
compensation, benefits, as well as the Company’s personnel policies and
procedures, may change in the future, the “at will” nature of your employment
may not be changed.


Termination for Convenience. In the event that you are terminated without Cause
(as defined in the CIC Plan, as amended) and not as part of an Anticipatory
Termination, you will be entitled to receive the greater of the severance
benefits provided in any then-existing and applicable Company severance plan, or
as defined in this section, specifically: all payments required by applicable
local law, including all earned and unpaid salary, any accrued and unused
vacation pay and all earned but unpaid and un-deferred bonus attributable to the
year that ends immediately before the year in which the termination occurs, less
deductions required or permitted by law; and (without altering the “at will”
nature of your employment), the following additional benefits (“Additional
Benefits”), in exchange for a mutually agreeable form of release of all claims
known or unknown, and satisfying any other conditions or restrictive covenants
set forth in any Company severance plan, provided that ERI receives the signed,
unrevoked agreement within forty five (45) days of your termination date:


(A) a severance amount payable in a lump sum equal to twelve (12) months’ salary
based on your annual base salary in effect as of the date of the employment
termination, less deductions required or permitted by applicable law;




1

--------------------------------------------------------------------------------





(B) the immediate vesting of twenty five (25%) of all unvested equity
compensation held by you as of the date of termination, including unvested
equity compensation where the amount payable is based on the satisfaction of
performance criteria to the extent such vesting acceleration would not cause any
award intended to constitute “qualified performance-based compensation,” within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) to fail to so qualify, less deductions required or permitted by
applicable law, with the vesting acceleration to occur in the following order:
stock options and similar equity awards would vest before “full” value equity
awards and, within each category of awards, equity awards would vest in the
order that they were granted. All other provisions of the option will continue
in effect in accordance with the original terms of the agreement evidencing the
option.


To the extent the Additional Benefits compensation is subject to Section 409A of
the Code, the severance payment or the distribution of the equity compensation
shall be paid or made, as applicable, on the 45th day following “separation from
service” (within the meaning of Code Section 409A and any the regulations or
other guidance thereunder (“Section 409A”). Notwithstanding anything to the
contrary contained herein, no such payment or distribution will be made to you
prior to the earlier of (a) the expiration of the six-month period measured from
the date of your separation from service or (b) the date of your death, if you
are deemed at the time of such separation from service to be a “specified
employee” (within the meaning of Section 409A) and to the extent such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A. All payments which had been delayed pursuant to the
immediately preceding sentence will be paid to you in a lump sum upon expiration
of such six-month period (or, if earlier, upon your death).


In the event that you voluntarily resign (other than under the circumstances
described in the Change in Control Severance Plan) or are terminated by ERI for
Cause, you will only be entitled to payment required by applicable local law,
including all earned and unpaid salary, any accrued and unused vacation pay and
all earned but unpaid and un-deferred bonus attributable to the year that ends
immediately before the year in which the termination occurs, less deductions
required or permitted by law.


Please accept this offer of promotion as of the start date set forth above by
signing your name and setting forth the agreed start date below. Then return
this letter to me by email or fax within by May 14, 2018. If your acceptance is
not received by this date, we shall assume that you have declined the offer and
the offer shall be null and void.


Please call me if you have any questions regarding the information outlined
below.


Very truly yours,




/s/ Hans Peter Michelet
Hans Peter Michelet
Chairman of the Board






Signed Acceptance: /s/ Chris Gannon


Start Date: May 2, 2018




2